Opinion issued September 24, 2013




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-13-00680-CR
                          ———————————
                 IN RE STEVEN ALLEN GOMEZ, Relator



          Original Proceeding on Petition for Writ of Mandamus1



              MEMORANDUM OPINION ON REHEARING



     Relator Steven Allen Gomez, an inmate proceeding pro se, filed a petition

for writ of mandamus complaining that the trial court and the Texas Board of



1
     Counsel for Appellant: Pro se
     Counsel for Appellee: unknown
     Trial court Judge: Hon. Lonnie Cox, 56th District Court of Galveston County;
     Ressie Owens, Chair of Texas Board of Pardons and Paroles
Pardons and Paroles refuse to rule on his request to modify his parole terms.2 We

dismissed the petition after receiving a motion to dismiss filed under relator’s

signature. Relator has moved for rehearing on the ground that the dismissal motion

was not filed by him but by another prison inmate who lacked authority to request

dismissal on relator’s behalf. We grant relator’s motion for rehearing,3 withdraw

our prior opinion, and issue this opinion in its stead.

      This Court has no jurisdiction to grant relator’s request for relief against the

Texas Board of Pardons and Paroles. By statute, we only have the authority to

issue a writ of mandamus against a “judge of a district or county court in the court

of appeals district” and other writs as necessary to enforce our appellate

jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a)−(b) (West 2004) (emphasis

added). The issuance of a writ compelling the Texas Board of Pardons and Paroles

to provide relator the requested relief is not necessary to enforce our appellate

jurisdiction. Accordingly, that part of relator’s petition requesting relief against the

Texas Board of Pardons and Paroles is outside the scope of our original
2
      The underlying case is State v. Gomez, No. 02CR2058, in the 56th District Court
      of Galveston County, Texas.
3
      Rule 49.2 of the Texas Rules of Appellate Procedure provides that “[a] motion [for
      rehearing] will not be granted unless a response has been filed or requested by the
      Court.” See TEX. R. APP. P. 49.2. We conclude that there is good cause to suspend
      the application of rule 49.2 in this case. See TEX. R. APP. P. 2 (permitting appellate
      courts to “suspend a rule’s operation in a particular case” on its own initiative in
      order “to expedite a decision or for other good cause”). Given our decision to deny
      mandamus relief, we decline to impose upon the real party in interest the expense
      of filing a response to the rehearing motion.
                                            2
jurisdiction. We deny the remainder of the relief requested in relator’s petition, and

we dismiss all outstanding motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Huddle, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3